Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 21, 31 and 36 have been amended. Claims 21-40 are currently pending.
Applicant’s arguments, filed 09/01/2021, and in light of Applicant’s amendments have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Terminal Disclaimer
A terminal disclaimer was filed on 9/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent US 10,586,824 B2 had been reviewed and was accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 21, the prior art of record taken alone or in combination, fails to disclose or render obvious a bottom contact plug penetrating the interlayer dielectric layer and the first device isolation layer to contact the first end of the through electrode, a contact interface of the bottom contact plug and the first end of the through electrode being disposed adjacent to the fourth surface of the first device isolation layer, in combination with all the limitations recited on claim 21.

Regarding claims 22-30, are allowable because they are dependent on claim 21.

Regarding claim 31, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the first portion of the transfer gate has a third surface farthest away from the first surface of the substrate and facing at least one of the first and second photoelectric conversion regions, and Page 5 of 19Serial No. 16/787,408Atty. Docket No. 239/1187_01 a first end of the through electrode is located at a level between the third surface of the first portion and the first surface of the substrate, in combination with all the limitations recited on claim 31.

Regarding claims 32-35, are allowable because they are dependent on claim 31.

Regarding claim 36, the prior art of record taken alone or in combination, fails to disclose or render obvious the through electrode has a first end and a second end, opposite to the first end, the second end being adjacent to the photoelectric conversion layer, and wherein the first end of the through electrode is spaced apart from the 

Regarding claims 37-40, are allowable because they are dependent on claim 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697